 1
 2
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10                                  EASTERN DIVISION
11   CHRISTOPHER M. MENDOZA,                  )   Case No. 5:18-cv-01420-DMG (JDE)
                                              )
12                     Plaintiff,             )
                                              )   ORDER ACCEPTING FINDINGS
13                      v.                    )
                                              )   AND RECOMMENDATION OF
14   SAVANAH MANDOCK, et al.,                 )   UNITED STATES MAGISTRATE
                                              )   JUDGE
                                              )
15                     Defendants.            )
                                              )
16
17
           Pursuant to 28 U.S.C. § 636, the Court has reviewed the records on file
18
     and the Report and Recommendation of the assigned United States Magistrate
19
     Judge [Doc. # 13]. Plaintiff did not file any timely written objection to the
20
     report.
21
           IT IS HEREBY ORDERED that:
22
           1.    The Report and Recommendation is approved and accepted; and
23
           2.    Judgment shall be entered dismissing this case without prejudice.
24
25
26   DATED: March 5, 2019                         ______________________
                                                  DOLLY M. GEE
27                                                United States District Judge
28
